DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US20020046134 [hereinafter Egashira] in view of US20170109824 [hereinafter Gunzinger] further in view of Bhatt, Shweta. “Reinforcement Learning 101.” Medium, Towards Data Science, 19 Mar. 2018 [hereinafter Bhatt].
Regarding claim 1, Egashira teaches A computer-implemented system for training an automated agent, the system comprising: a communication interface; at least one processor; memory in communication with said at least one processor; software code stored in said memory, which when executed at said at least one processor causes said system to (Egashira; [0023]; Fig. 1 shows a network system in which the present invention may be implemented, including a seller server, terminals for intending purchasers, suppliers. Seller server also includes a simulation model used to process information stored in the database… simulation model is an engine which may actually be implemented by software):
instantiate an automated agent that maintains a reinforcement learning neural network and generates, according to outputs of said reinforcement learning neural network, signals for communicating resource task requests (Egashira; [0023, 0025], Fig. 2; Simulation model is an engine that can be implemented by software and is executed by the seller server. The seller server obtains data or supply information);
Examiner notes that under the broadest reasonable interpretation, the act of obtaining information is instantiating. Without the information being obtained first, the seller server cannot run properly.
receive, by way of said communication interface, first task data including values of a given resource for tasks completed in response to requests communicated by said automated agent and in response to requests communicated by other entities in a first time interval (Egashira; [0025, 0028]; Seller obtains data or supply information such as supply quantity and supply price. Supply information may be received by the seller server through the internet, telephone, or offline. There exists a sales period with an expiration date where the purchase requests must be made. After the time period, the model retrieves purchase wish data.);
Examiner notes that under the broadest reasonable interpretation, the sale period acts as a first time interval, since the purchase request must be made during that time to be accepted. The first tasks are retrieving purchase wish data.
receive, by way of said communication interface, second task data including values of the given resource for tasks completed in response to requests by said automated agent and in response to requests by other entities in a second time interval (Egashira; [0028]; After the time period, the model retrieves purchase wish data and arranges the data in descending order.);
Examiner notes that retrieving purchase wish data was previously mapped to a first task. Arranging said data is the second task. The original time period or time interval was the sale period. Since the data being arranged originates from the information that is retrieved, the second time interval is a time period after the sales period, and when the purchase wish data is beginning to be retrieved.
Egashira does not explicitly teach process said first task data to compute a first performance metric reflective of performance of said automated agent relative to said other entities in said first time interval; process said second task data to compute a second performance metric reflective of performance of said automated agent relative to said other entities in the second time interval; compute a reward for the reinforcement learning neural network that reflects a difference between said second performance metric and said first performance metric; and provide said reward to the reinforcement learning neural network of said automated agent to train said automated agent.
Gunzinger teaches:
process said first task data to compute a first performance metric reflective of performance of said automated agent relative to said other entities in said first time interval (Gunzinger; [0055, 0058-0059]; The platform can be designed with multiple traders or redundantly. This is done in case of the failure of a system-relevant component.);
Examiner notes that under the broadest reasonable interpretation, a failure of a component to function is a form of performance metric (albeit the worse kind), and when it has been determined that such a failure occurs, the other parts can still perform the function.
It would have been obvious before the effective filing date to combine the network system of Egashira and combine it with a platform that can be designed with multiple traders as taught by Gunzinger because having multiple traders can prevent failure of a system-relevant component (Gunzinger; [0059]). 
process said second task data to compute a second performance metric reflective of performance of said automated agent relative to said other entities in the second time interval (Gunzinger; [0055, 0058-0059]; The platform can be designed with multiple traders or redundantly. This is done in case of the failure of a system-relevant component.);
Examiner notes that the same metric evaluation for failure can still be used here.
The rationale to combine Egashira and Gunzinger is the same as previously explained.
Neither Egashira nor Gunzinger explicitly teach compute a reward for the reinforcement learning neural network that reflects a difference between said second performance metric and said first performance metric; and provide said reward to the reinforcement learning neural network of said automated agent to train said automated agent.
Bhatt teaches: 
compute a reward for the reinforcement learning neural network that reflects a difference between said second performance metric and said first performance metric; and (Bhatt; Paragraphs 2-3; Reinforcement learning is a technique that enables an agent to learn by using feedback from its actions and experiences.)
Examiner notes that the reinforcement learning model can be modified to reward whatever is being sought after. If that is better performance, then the model can reward better performance.
It would have been obvious before the effective filing date to combine the system taught by Egashira in view of Gunzinger [hereinafter Egashira-Gunzinger] and combine it with the reinforcement learning techniques taught by Bhatt because rewards and punishments are used as signals for positive and negative behavior.  Reinforcement learning finds a suitable model that maximizes the total cumulative reward of an agent (Bhatt; paragraph 4).
provide said reward to the reinforcement learning neural network of said automated agent to train said automated agent (Bhatt; paragraphs 2-3; Reinforcement learning uses rewards as positive signals for behavior.).
The rationale for combining the teachings of Egashira-Gunzinger and Bhatt are the same as previously stated.
Regarding claim 10, Egashira-Gunzinger further in view of Bhatt [hereinafter Egashira-Gunzinger-Bhatt] teaches all the limitations in method form rather than system form.
The rationale for combining the teachings of Gunzinger and Egashira, as well as Bhatt and Egashira-Gunzinger are the same as previously stated.
Regarding claim 25, Egashira-Gunzinger further in view of Bhatt [hereinafter Egashira-Gunzinger-Bhatt] teaches all the limitations in method form rather than system form.
The rationale for combining the teachings of Gunzinger and Egashira, as well as Bhatt and Egashira-Gunzinger are the same as previously stated.

Claims 2-9, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira-Gunzinger-Bhatt further in view of Moradi, Milad. "A centralized reinforcement learning method for multi-agent job scheduling in Grid." 2016 6th International Conference on Computer and Knowledge Engineering (ICCKE). IEEE, 2016 [hereinafter Moradi].
Regarding claim 2, Egashira-Gunzinger-Bhatt teaches The computer-implemented system of claim 1,
Egashira-Gunzinger-Bhatt do not explicitly teach wherein said memory stores a master model including data for instantiating automated agents, and wherein said automated agent is instantiated according to said master model.
Moradi teaches:
wherein said memory stores a master model including data for instantiating automated agents, and wherein said automated agent is instantiated according to said master model (Moradi; A Centralized learning method, page 3, right column paragraphs 2-3 starting with “To tackle the above…” to page 4, left column paragraph 1 starting with “If an agent…”; Proposed method includes scheduler agents that submit local rewards to a learner agent. A vector is submitted to the learning agent.).
Examiner notes that under the broadest reasonable interpretation of the term “instantiating,” if the learning agent does not receive the vector, it does not run. Thus the act of the scheduling agent submitting a vector to the learning agent is instantiating.
It would have been obvious to combine the teachings of Egashira-Gunzinger-Bhatt with the reinforcement learning system of Moradi because Moradi’s proposed system effectively balances the load of system even in large scales and heavily loaded grids, while maintaining its adaptive performance and scalability (Moradi; Abstract).
Regarding claim 3, Egashira-Gunzinger-Bhatt in view of Moradi [hereinafter Egashira-Gunzinger-Bhatt-Moradi] teaches the computer-implemented system of claim 2,
Moradi further teaches:
wherein said automated agent is a first automated agent, and wherein said code when executed at said at least one processor further causes the system to instantiate a second automated agent according to said master model (Moradi; A Centralized learning method, page 3, right column paragraph 2 starting with “To tackle the above…”; Scheduling agents instantiate learning agents.).
Examiner notes that under the broadest reasonable interpretation, since the agents are acting independently (without human users manually configuring everything), they are automated.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 4, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 2, wherein said code,
Moradi further teaches:
when executed at said at least one processor, further causes the system to instantiate a plurality of additional automated according to the master model (Moradi; B Multi-agent job scheduling, page 4 paragraphs 6-7 starting with “At each time step…”; Scheduler agents submit jobs to the job queue. Every scheduler agent can be employed as a learner agent.).
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 5, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 3, wherein said code, when executed at said at least one processor,
Moradi further teaches:
further causes said system to obtain update data from at least one of said first automated agent and said second automated agent, and to process said update data to modify the master model (Moradi; A Centralized learning method, page 3, right column paragraph 2 starting with “To tackle the above…”; In each time step, the learner agent collects the rewards and updates a utility table that holds the efficiency of selecting the resources. The agent sends the updated utility table to the scheduler and schedulers make resource allocation decisions according to the updated utility table.).
Examiner notes that the scheduler agents store the utility tables. Therefore, when an updated utility table is sent back to the scheduling agent, it counts as the learning agent updating the scheduling agent.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 6, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 5, wherein said code, when executed at said at least one processor,
Moradi further teaches:
further causes said system to, upon modifying the master model in response to update data from at least one of the automated agents, apply a corresponding modification to at least the other one of the automated agents (Moradi; A Centralized learning method, page 4, left column paragraph 3 starting with “after updating…”; The updated utility table is sent back to the scheduler agent. The scheduler agent generates the rewards and submit the updated reward vector to the learner agent again.).
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 7, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 1,
Moradi further teaches:
wherein said memory further stores a task completion schedule (Moradi; 1 Generating local rewards, page 3, right column paragraph 3 starting with “In each time step…”; Resource allocation decisions for each job are based on the utility table, called the Scheduled Job List. Entries into the table include Job ID, size, resource ID, in addition to starting time and completion time.).
Examiner notes that under the broadest reasonable interpretation, a task completion schedule is schedule that saves when a task is completed.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 8, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 7, wherein said code, when executed at said at least one processor, 
Moradi further teaches:
further causes said system to detect that said task completion schedule has not been followed within pre-defined tolerances, upon processing at least one of said first task data and said second task data (Moradi; 1 Generating local rewards, page 3, right column paragraph 3 starting with “In each time step…”; Time to Completion is calculated as Completion time – Starting time. Each finished job produces a reward for the corresponding resource in proportion to its size and total time.).
Examiner notes that under the broadest reasonable interpretation, predefined tolerances for a completion schedule could either be a task not being completed at all, or a task not completed as fast.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 9, Egashira-Gunzinger-Bhatt-Moradi teaches The computer-implemented system of claim 8, wherein said code, when executed at said at least one processor,
Moradi further teaches:
further causes said system to apply a punishment to the reinforcement learning neural network, upon said detecting (Moradi; 1 Generating local rewards, page 3, right column paragraph 4 starting with “For each unfinished job…”; For each unfinished job, a negative reward is produced for the corresponding resource.).
Examiner notes that as previously explained, the tolerance could be whether a job was completed or not. With incompletion resulting in a negative reward.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 22, Egashira-Gunzinger-Bhatt-Moradi teaches all the limitations of claim 8 in method form rather than system form. 
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.
Regarding claim 23, Egashira-Gunzinger-Bhatt-Moradi teaches all the limitations of claim 8 in method form rather than system form.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt with Moradi are the same as previously stated.

	Claims 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira-Gunzinger-Bhatt further in view of Gite, Shreyas. “Practical Reinforcement Learning - 02 Getting Started with Q-Learning.” Medium, Towards Data Science, 4 Apr. 2017.  [hereinafter Gite] further in view of Hendricks, Dieter, and Diane Wilcox. "A reinforcement learning extension to the Almgren-Chriss framework for optimal trade execution." 2014 IEEE Conference on Computational Intelligence for Financial Engineering & Economics (CIFEr). IEEE, 2014 [hereinafter Hendricks].
	Regarding claim 11, Egashira-Gunzinger-Bhatt teaches The computer-implemented method of claim 10.
	Egashira-Gunzinger-Bhatt does not explicitly teach wherein said computing said reward comprises obtaining a plurality of delta volume-weighted average prices (VWAPs), each delta VWAP reflecting a difference in VWAP computed for successive time intervals.
	Gite teaches:
wherein said computing said reward comprises each delta reflecting a difference computed for successive time intervals (Gite; Q-learning pseudo code; Delta is calculated by subtracting Q(s,a) from Q_Target).
	Examiner notes that calculating the delta or difference in performance is commonly used in reinforcement learning and is in fact a part of Q-learning reinforcement learning. What is being calculated within the Deltas depends on what the reinforcement learning model is learning on.
	Hendricks teaches:
obtaining a plurality of delta volume-weighted average prices (VWAPs) (Hendricks; Abstract, page 1, left column paragraphs 2-3 starting with “A critical problem…”; Reinforcement learning to enhance existing analytical solutions for optimal trade execution. Given a volume-to-trade, fixed time horizon, and discrete trading periods, the aim is to adapt a given volume trajectory such that it is dynamic with respect to favorable conditions).
	Examiner notes that whether VWAPs are used in delta calculations is a matter of what the reinforcement learning model’s purposes is. As taught by Hendricks, if the purposes is to enhance trade execution, then VWAP would be subject to delta calculations.
It would have been obvious before the effective filing date to combine the teachings of Egashira-Gunzinger-Bhatt in view of Gite [hereinafter Egashira-Gunzinger-Bhatt-Gite with the reinforcement learning for VWAP taught by Hendricks because Hendricks is able to use reinforcement learning to enhance existing analytical solutions and adapt given a volume trajectory during real-time execution to improve the overall cost of trading (Hendricks; Abstract).
	Regarding claim 16, Egashira-Gunzinger-Bhatt teaches The computer-implemented method of claim 10, 
Hendricks further teaches:
wherein said given resource comprises a given security traded in a trading venue (Hendricks; page 2, right column paragraphs 1-3 starting with “The exposition…”; Security price evolves according to a discrete arithmetic random walk.),
Examiner notes that Sk defines the security price. Hendricks additionally teaches the calculation of the actual security. The Security price comprises price at time k, volatility of the security, length of discrete time interval, draws form independent random variables, volume traded at time k, and permanent price impact.
said tasks completed in response to requests comprise trades of said security in said trading venue and values of said given resource comprise prices of said trades of said security and volumes of said trades of said security (Hendricks; page 2, right column paragraphs 1-3 starting with “The exposition…”; The Security price comprises price at time k, volatility of the security, length of discrete time interval, draws form independent random variables, volume traded at time k, and permanent price impact.).
Examiner notes that volume traded at time k is the trades of said security in said trading venue. Under the broadest reasonable interpretation, each trading venue is a trading time period. And volume traded within that time period is accounted for in the security price.
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt-Gite and Hendricks are the same as previously stated.
Regarding claim 17, Egashira-Gunzinger-Bhatt-Gite-Hendricks teaches The computer-implemented method of claim 16, wherein said processing said first task data in said first time interval in response to requests communicated by said automated agent (Gunzinger; [005, 0058-0059]; The platform can be designed with multiple traders or redundantly. This is done in case of the failure of a system-relevant component.).
Examiner notes that under the broadest reasonable interpretation, a failure of a component to function is a form of performance metric (albeit the worse kind), and when it has been determined that such a failure occurs, the other parts can still perform the function.
Hendricks further teaches:
comprises VWAP for trades completed and computing VWAP for trades completed in response to requests communicated by all entities (Hendricks; page 1, left column paragraph 1 starting with “A critical problem… cost can be measured as a deviation from the market VWAP over the trading period)
Examiner notes that under the broadest reasonable interpretation, the sale period acts as a first time interval, since the purchase request must be made during that time to be accepted. The first tasks are retrieving purchase wish data.
	Examiner notes that as previously explained, Egashira-Gunzinger-Bhatt-Gite teach the reinforcement learning platform with first time intervals and computing VWAP for trades within a time interval as well as for trades completed by agents in response to requests by entities (see relevant rejections above regarding first time intervals and computing VWAP from claim 1 and 11 rejections). 
	The motivation to combine the teachings of Egashira-Gunzinger-Bhatt-Gite and Hendricks is the same as previously explained.
Regarding claim 18, Egashira-Gunzinger-Bhatt-Gite-Hendricks teaches The computer-implemented method of claim 16, wherein said processing said second task data in said second time interval in response to requests communicated by said automated agent (Gunzinger; [0055, 0058-0059]; The platform can be designed with multiple traders or redundantly. This is done in case of the failure of a system-relevant component.)
Hendricks further teaches:
comprises VWAP for trades completed and computing VWAP for trades completed in response to requests communicated by all entities (Hendricks; page 1, left column paragraph 1 starting with “A critical problem… cost can be measured as a deviation from the market VWAP over the trading period).
Examiner notes that as previously explained, Egashira-Gunzinger-Bhatt-Gite teach the reinforcement learning platform with first time intervals and computing VWAP for trades within a time interval as well as for trades completed by agents in response to requests by entities (see relevant rejections above regarding second time intervals and computing VWAP from claim 1 and 11 rejections).
Regarding claim 19, Egashira-Gunzinger-Bhatt-Gite-Hendricks teaches The computer-implemented method of claim 17, wherein said first performance metric is computed to reflect a difference in response to requests communicated by said automated agent and in response to requests communicated by all entities (Gite; Q-learning pseudo code; Delta is calculated by subtracting Q(s,a) from Q_Target).
	Examiner notes that as previously explained, comparing performances of agents and calculating the delta or difference in performance is commonly used in reinforcement learning and is in fact a part of Q-learning reinforcement learning. What is being calculated within the Deltas depends on what the reinforcement learning model is learning on.
between said VWAP for trades completed… VWAP for trades completed (Hendricks; page 1, left column paragraph 1 starting with “A critical problem… cost can be measured as a deviation from the market VWAP over the trading period).
Examiner notes that as previously explained, since the reinforcement learning model is judging performance based on VWAP, that is used as the performance metric.
The rationale to combine Egashira-Gunzinger-Bhatt-Gite and Hendricks is the same as previously explained.

	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira-Gunzinger-Bhatt further in view of Hendricks.
Regarding claim 26, Egashira teaches A computer-implemented method of training an automated agent, the method comprising: instantiating an automated agent that maintains a reinforcement learning neural network and generates, according to outputs of said reinforcement learning neural network, signals for communicating resource task requests (Egashira; [0023, 0025], Fig. 2; Simulation model is an engine that can be implemented by software and is executed by the seller server. The seller server obtains data or supply information.); 
receiving, by way of said communication interface, first task data including values of a given resource for tasks completed in response to requests communicated by said automated agent and in response to requests communicated by other entities in a first time interval (Egashira; [0025, 0028]; Seller obtains data or supply information such as supply quantity and supply price. Supply information may be received by the seller server through the internet, telephone, or offline. There exists a sales period with an expiration date where the purchase requests must be made. After the time period, the model retrieves purchase wish data.);
Examiner notes that under the broadest reasonable interpretation, the sale period acts as a first time interval, since the purchase request must be made during that time to be accepted. The first tasks are retrieving purchase wish data.
Gunzinger teaches processing said first task data to compute a first performance metric reflective of performance of said automated agent relative to said other entities for said first time interval (Gunzinger; [0055, 0058-0059]; The platform can be designed with multiple traders or redundantly. This is done in case of the failure of a system-relevant component.);
Examiner notes that under the broadest reasonable interpretation, a failure of a component to function is a form of performance metric (albeit the worse kind), and when it has been determined that such a failure occurs, the other parts can still perform the function.
The rationale to combine the teachings of Egashira and Gunzinger are the same as previously stated.
Bhatt teaches computing a reward for the reinforcement learning neural network that reflects a difference between said first performance metric and a second performance metric reflective of performance of said other entities (Bhatt; Paragraphs 2-3; Reinforcement learning is a technique that enables an agent to learn by using feedback from its actions and experiences.), 
Examiner notes that the reinforcement learning model can be modified to reward whatever is being sought after. If that is better performance, then the model can reward better performance.
The rationale to combine the teachings of Egashira-Gunzinger and Bhatt are the same as previously stated.
and providing said reward to the reinforcement learning neural network of said automated agent to train said automated agent (Bhatt; Paragraphs 2-3; Reinforcement learning uses rewards as positive signals for behavior).
Egashira-Gunzinger-Bhatt does not explicitly teach wherein computing the reward is based on a difference between a volume-weighted average price (VWAP) for said automated agent for the first time interval and a market VWAP for the first time interval.
Hendricks teaches wherein computing the reward is based on a difference between a volume-weighted average price (VWAP) for said automated agent for the first time interval and a market VWAP for the first time interval (Hendricks; page 1, left column paragraphs 2-3 starting with “A critical problem…”; Cost can be measured as a deviation from the market volume-weighted trading price, effectively comparing the specific trader’s performance to that of the average market trader.).
The rationale to combine the teachings of Egashira-Gunzinger-Bhatt and Hendricks are the same as previously stated.
Regarding claim 27, Egashira-Gunzinger-Bhatt further in view of Hendricks [hereinafter Egashira-Gunzinger-Bhatt-Hendricks] teaches all the limitations for claim 26 in system form rather than method form. Egashira; [0023]; Fig. 1 shows a network system in which the present invention may be implemented, including a seller server, terminals for intending purchasers, suppliers.
Regarding claim 28, Egashira-Gunzinger-Bhatt-Hendricks teaches all the limitations for claim 26 in non-transitory-computer-readable storage medium form rather than method form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128